Title: To Thomas Jefferson from Tench Coxe, 13 January 1809
From: Coxe, Tench
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Pha. Jan. 13. 1809
                  
                  I beg you to excuse the liberty & the inconvenience of this application, & to believe that Nothing would induce to the step but the imperious dictates of duty to a family whose interests for more than twenty years I have greatly neglected. Thus circumstanced I reflect with seriousness & not without sensitivity that the time approaches when your retirement from public life will prevent my receiving at your hands that benefit to those who depend on me, which it would be a consolation to me so to receive. A few months will complete the period of seventeen years which have elapsed since I left my profession, after many serious exertions in our public affairs to take my chance in life under this government. Tho the state of the  laws did not at first debar me from commerce I relinquished it to avoid Jealousies and to attend to my duties. I shall not attempt to state to you the course I have run nor the degree in which I have labored in favor of many public objects of the deepest interest often without the 
                     scale of that commercial walk in which I was habituated. I do not wish for honors. The highest & the most true of these I find in the faithful execution of my duties as a citizen of this beloved republic. Nor do I seek wealth. The simple reasons of my application are that I cannot live with my family on a salary of $2000, that it is inferior by one half to the emoluments of the second & even of the lowest office in the customs and of the Deputy Collector with the benefits annexed to the latter, as those offices stood in order any times. I am now entirely debared from my profession by an explicit and wise law.—This office was instituted, when our business was very far less than it is at present, & must here after be and incomparably less than it soon may be. It absorbs all my time in the day & much in the Night and as a great & rapidly increasing portion of our supplies are drawn in little parcels from Manufactures it has rendered me one of the busiest men in the Government. Whatever may have been or is supposed I sincerely declare that neither my office will maintain me, nor have I the other means nor the time to do any thing which might save me from the extreme unhappiness of ending the year in embarrassment—much less can I improve my private affairs or lay up any thing for approaching age or for those whom providence has made dependent on my success in Life. I beg you to excuse a freedom & a purpose  owing only imperious duty to my family & to what appears on the face of this too true letter. If any thing of additional duty can be charged upon my office I am willing to labor while I last. If the increased duties of the office shall be properly appreciated they will really justify an increase of its compensation. I beg leave to add that my sincere conviction that many of the services of the boards of Agriculture—Commerce—Manufactures & Fisheries in the European governments might be maturing gradually drawn from this office with a new modification, and my desire to labor in what I love & believe myself to have usefully pursued have induced me respectfully to submit, in the form of a bill, a plan which I trust would serve our country in the new race on which it has in fact entered and place me on a footing to work with that comfort, which my heart wishes to hope you would be well pleased to witness & to produce—
                  But Sir whatever may be my personal situation on the fourth of March I take the liberty in the last communication I may ever have the honor to make to you to record under the impression of all the public & private sensibilities of this 
                     have my regd declaration that to my own personal and certain knowledge as a faithful witness of our foreign & domestic trials that when the end of your public Life should arrive You will have been the person, who has executed the duties of your present station the most of all that have held it in the true Spirit of our precious form of Government &, the most to the benefit of our country & our Kind, for which I pray heaven to dispense its rewards in both worlds.—
                  
                     T. C.
                  
               